Title: To Benjamin Franklin from ——— Guérin, 21 November 1777: résumé
From: Guérin, ——
To: Franklin, Benjamin


<Rue du Faubourg-Montmartre, November 21, 1777, in French: I came to present you the enclosed memorandum. M. Dalibard would have done so himself but, the matter being urgent and perhaps useful to Congress, advised me to deliver it myself, and assured me that he would ask you for an appointment so that he could support it. May I have an answer in order to tell my son of your decision?>
